                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL

 Case No.         CV 18-8918-FMO (PJW)                                               Date   November 26, 2018
 Title     Albert Atlas v. Debbie Asuncion, et al.

 Present: The Honorable           Patrick J. Walsh, U.S. Magistrate Judge
                Isabel Martinez                                  None                                None
                 Deputy Clerk                          Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiff:                         Attorneys Present for Defendants:
                         None Present                                              None Present
 Proceedings:                 Screening of First Amended Complaint ( Doc. No. 3.)

       Before the Court is a civil rights complaint filed by Plaintiff against California State Prison-Los
Angeles County (“CSP-LAC”) Warden Debbie Asuncion, and Correctional Officers Hernandez,
Martines Flires, Junes, and Silva, alleging that Defendant officers searched his cell and intentionally
destroyed his television and legal property in violation of his due process rights. (First Amended
Complaint (“FAC”) at 3.) Plaintiff alleges that he has a learning disability and mental impairment and
that Defendants violated his equal protection rights and Title II of the American with Disabilities Act
when they intentionally trashed his cell. (FAC at 4.) He also alleges that Warden Asuncion allowed
Defendants to conceal their wrongdoings. (FAC at 5.) He seeks injunctive and monetary relief. (FAC at
7.)

        The Court is required to screen pro se complaints brought by prisoners and dismiss claims that,
among other things, are frivolous, malicious, or fail to state a claim upon which relief can be granted. 28
U.S.C. § 1915A(a)-(b)(1). In determining whether Plaintiff has stated a claim, the Court accepts as true
the factual allegations contained in the First Amended Complaint and views all inferences in a light most
favorable to him. See Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). The Court does not,
however, “accept as true allegations that are merely conclusory, unwarranted deductions of fact, or
unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
Because Plaintiff is proceeding pro se, the Court construes the First Amended Complaint liberally.
Barrett v. Belleque, 544 F.3d 1060, 1061-62 (9th Cir. 2008) (per curiam).

         Plaintiff alleges that, on May 28, 2018, he was in the dayroom when another prisoner came up to
him and told him that three correctional officers were in his cell because smoke was coming out of the
vent in his cell. According to Plaintiff, he went over to his cell and witnessed Defendant officers
laughing. Plaintiff was told by the tower officer to move away from his cell. After the three officers left
his cell Plaintiff went back to his cell and found that the officers trashed his cell and destroyed his legal
property, typewriter, and television. (FAC at 2-3.)


       Assuming that Plaintiff has accurately described what happened and Defendants seized his
property during the search, he cannot sue them under § 1983. First, prison guards are allowed to search a
prisoner’s property, at any time for any reason, provided the reason is not an unconstitutional one, i.e.,
because he is a member of a particular race. Second, a state’s seizure of property does not violate the
CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL

federal Constitution provided the state has an adequate post-deprivation remedy. See Hudson v. Palmer,
468 U.S. 517, 533-35 (1984) (holding negligent or intentional deprivation of property does not violate
due process if state has meaningful post-deprivation remedy available). California has such a remedy.
See Barnett v. Centoni, 31 F.3d 813, 817 (9th Cir. 1994) (“California Law provides an adequate post-
deprivation remedy for any property deprivations. See Cal. Gov’t Code §§ 810-895.”); City of Garden
Grove v. Superior Court , 157 Cal. App. 4th 355 (4th Dist. 2007). The fact that Plaintiff has been
unsuccessful in regaining his property through this procedure does not change the analysis. Because
California has a process for him to seek return of his property he may not sue under § 1983 for the return
of the property or any loss resulting from the seizure. Hudson, 468 U.S. at 533-35. Plaintiff should not
re-allege these claims in his Second Amended Complaint.

        Although Plaintiff makes passing reference to the ADA in his FAC and raises conclusory
allegations that Defendants discriminated against him in violation of the ADA, Plaintiff does not state
any claim pursuant to the ADA against Defendants in their individual or official capacities. In order to
establish a violation of Title II of the ADA, plaintiff must show that (1) he is a qualified individual with a
disability; (2) he was excluded from participation in or otherwise discriminated against with regard to a
public entity’s services, programs, or activities, and (3) such exclusion or discrimination was by reason
of his disability. See Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002) cert. denied, 537 U.S.
1105 (2003). To the extent Plaintiff wishes to bring an ADA claim against Defendants in their individual
capacities, he cannot. The proper defendant in such actions is the public entity responsible for the
alleged discrimination. Nor can he bring a § 1983 action against Defendants based on allegedly
discriminatory conduct under the ADA. See Vinson v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002)
(“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983 against a State official in her individual
capacity to vindicate rights created by Title II of the ADA or section 504 of the Rehabilitation Act.”).

        Plaintiff sues Warden Asuncion alleging that she failed to properly supervise her officers and
allowed them to conceal their wrongdoings by failing to report violations of prison policies. Thus, it
appears that Plaintiff is suing the warden solely because she is presumably responsible for the employees
and prisoners at the prison. This, Plaintiff cannot do because there is no respondeat superior liability
under § 1983. Taylor v. List , 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability under section 1983 arises
only upon a showing of personal participation by the defendant.”). What this means is that the warden of
a prison cannot be sued for civil rights violations caused by her subordinates unless she deliberately took
some action, or failed to take some action, which caused or contributed to the violation. Plaintiff’s
failure to allege such a connection is fatal to his claims against the warden. Ashcroft v. Iqbal , 556 U.S.
662, 676 (2009) (“[P]laintiff must plead that each Government-official defendant, through the official’s
own individual actions, has violated the Constitution.”).




CV-90 (12/02)                             CIVIL MINUTES - GENERAL                                    Page 2 of 3
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                 CIVIL MINUTES - GENERAL

        For these reasons, the FAC is dismissed without prejudice. Plaintiff may file a Second Amended
Complaint on the attached form no later than December 27, 2018, curing the defects the Court has
pointed out here. In doing so, he is reminded to provide a short, plain, statement of his claims: what each
Defendant did, what each one is being sued for, and a brief statement of the facts to support those claims.
Plaintiff is warned that failure to timely abide by this Order may result in dismissal of the action.




O:\PJW\ECF Ready\MO_screening complaint.wpd


                                                                                                  :
                                                                      Initials of Preparer   im




CV-90 (12/02)                                        CIVIL MINUTES - GENERAL                          Page 3 of 3
